Beoyles, C. J.
1. The affidavit of a juror can not be taken to impeach his verdict. Civil Code (1910), § 5933; Tolbirt v. State, 124 Ga. 767, 770 (53 S. E. 327) ; Stanley v. State, 25 Ga. App. 461 (103 S. E. 689). In the instant case-a ground of the motion for a new trial was based solely upon an affidavit of a juror alleging that during the trial one W. J. Clack said to the juror that the defendant “ought to be in the chain gang.” The court properly overruled the ground.
2. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce, J., concurs. Bloodworfh, J., absent on account of illness.